Exceptions overruled. The plaintiffs in their brief argue only questions related to a count alleging deceit. The ease is here on the plaintiffs’ exceptions to the denial of a request for a ruling and to the allowance of the defendants’ motion for judgment on an auditor’s report finding generally for the defendants on all counts. The exception to the denial of a requested ruling has no standing, for the auditor’s findings were to be final. See Levine v. Lawrence & Co. Inc. 305 Mass. 210, 211. The auditor found that an agent for the defendants, vendors of vacant land, stated to the plaintiffs, prospective purchasers, that the lot “would be suitable property for ... a residence and that the plaintiffs could obtain a permit.” After water percolation tests, the building inspector restricted use of the lot to “a house with no cellar.” The auditor found that “no representations were made . . . which were false and material” with the intention that the plaintiffs rely on them. No subsidiary finding of the auditor leads us to infer (see United States Fid. & Guar. Go. v. English Gonstr. Go. 303 Mass. 105, 108-109) that the statement of the agent meant that the lot would be suitable for a house with a cellar. We conclude, as did the auditor, that there was no actionable misrepresentation.